DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following annotated claims on the subsequent pages show antecedent problems by underlining and a few misdesciptive problems as noted.

    PNG
    media_image1.png
    791
    689
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    824
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    512
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fail to disclose a bracelet made up of a plurality of groove links having a link base and a groove base.  The link base has lateral ends provided with a first through hole on a first end and a second through hole on a second end penetrating in the lateral direction, which are aligned in the lateral direction to form a first axis.  The link base is provided with a first cylindrical portion and a second cylindrical portion protruding forward from the link base.  The first cylindrical portion is provided with a first shaft hole penetrating in the lateral direction.  The second cylindrical portion is provided with a second shaft hole penetrating in the lateral direction.  The first shaft hole and the second shaft hole are aligned in the lateral direction to form a second axis, which is spaced from and parallel with the first axis.  The groove base is integrally formed with the link base or is mounted on the link base at an intermediate position between the first axis and the second axis of the link base.  A bottom of the groove base is provided with an accommodating groove recessed upwardly and penetrating through the groove base in a front-rear direction.  The plurality of the groove links are connected with each other to form the groove bracelet.  The accommodating groove of the groove link or the groove bracelet is configured to receive a soft tube or a cable to make the bracelet assembly capable of transmitting liquid, gas, electric wave and current.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677